UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2217


IJAZ WILLIAM,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 15, 2015                   Decided:    June 2, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Jonathan M. Fee, Michael E. Ward, ALSTON & BIRD LLP, Washington,
D.C., for Petitioner.     Benjamin C. Mizer, Acting Assistant
Attorney General, Song Park, Senior Litigation Counsel, Lindsay
M. Murphy, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ijaz William, a native and citizen of Pakistan, petitions

for   review    of    an   order      of    the      Board        of   Immigration     Appeals

denying his motion to reopen after he affirmatively withdrew his

appeal and his opposition to the Attorney General’s appeal.                                   We

dismiss the petition for review.

      Under     8      U.S.C.        §      1252(a)(2)(C)              (2012),        we     lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012),   to    review      the      final       order       of     removal    of     an   alien

convicted of certain enumerated crimes, including an aggravated

felony.        We    retain       jurisdiction              “only      to    review    factual

determinations         that          trigger           the         jurisdiction-stripping

provision, such as whether [William] [i]s an alien and whether

[ ]he has been convicted of an aggravated felony.”                               Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                                 Once the Court

confirms these two factual determinations, then, under 8 U.S.C.

§   1252(a)(2)(C),         (D),    it      can       only    consider        “constitutional

claims or questions of law raised upon a petition for review.”

8 U.S.C. § 1252(a)(2)(D); see Mbea v. Gonzales, 482 F.3d 276,

278 n.1 (4th Cir. 2007).

      Because       William    concedes          that       he    is    an   alien     who   was

removed because he was convicted of an aggravated felony, our

review is limited to constitutional claims and questions of law.

William   challenges          that       part    of     the       Board’s     order    denying

                                                 2
reopening in order to revisit the Board’s order sustaining the

Attorney   General’s      appeal     from      the    immigration        judge’s     order

granting deferral of removal under the CAT.                         The Board denied

reopening to revisit the Board’s prior order because William

affirmatively     withdrew     his    appeal         and    his   opposition       to    the

Attorney   General’s      appeal,     not      because       he   had    been   removed.

(Administrative Record 3).           Because the Board’s decision in this

regard was a discretionary one, we do not have jurisdiction.                               8

U.S.C. § 1252(a)(2)(C); see also, Larngar v. Holder, 562 F.3d
71, 75 (1st Cir. 2009) (court lacked jurisdiction, except for

constitutional      claims     and   questions         of    law,    over     denial      of

alien’s motion      to    reopen,    who       was    removable      for    having      been

convicted of an aggravated felony).

     Accordingly,        we   dismiss      the       petition      for     review.        We

dispense   with     oral      argument      because         the     facts    and     legal

contentions   are    adequately       presented        in    the    materials        before

this court and argument would not aid the decisional process.



                                                                   PETITION DISMISSED




                                           3